— Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of Motor Vehicles of the State of New York, *870dated December 20, 1984, which, after a hearing, inter alia, found the petitioner guilty of a violation of Vehicle and Traffic Law § 417, imposed a $525 civil penalty, and suspended the petitioner’s automobile dealer’s license for a period of 45 days.
Determination confirmed and proceeding dismissed on the merits, with costs.
The Administrative Law Judge did not abuse his discretion in considering the opinion testimony of a senior automotive facilities inspector for the Division of Vehicle Safety, Department of Motor Vehicles (see, State Administrative Procedure Act § 306 [1]). We find that the Administrative Law Judge’s findings were supported by substantial evidence and had a rational basis (see, Matter of Collins v Codd, 38 NY2d 269). The Commissioner’s suspension of the petitioner’s automobile dealer’s license for a 45-day period was not excessive (see, Matter of Ansbro v McGuire, 49 NY2d 872, 874). Moreover, this sanction was proper since the petitioner was found to have violated Vehicle and Traffic Law § 417, a statute enacted to protect the safety of the motoring public as well as the vehicle purchaser (see, Pierce v International Harvester Co., 61 AD2d 255, 259-260). Lawrence, J. P., Eiber, Kooper and Spatt, JJ., concur.